Citation Nr: 0326338	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic diarrhea, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for joint soreness, to 
include as due to an undiagnosed illness.

5.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from April 2, 1996?  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and girl friend.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to March 
1987, and from July 1991 to December 1991, to include service 
in the Southwest Asia Theater of operations.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
December 1999, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The record shows that the veteran has raised a claim of 
entitlement to service connection for a skin disorder 
secondary to PTSD.  He also has raised the issue of 
entitlement to a temporary total disability rating under 38 
C.F.R. § 4.29 (2002) for a 1996 hospitalization for PTSD, as 
well as the issue of entitlement to a total disability 
evaluation based on individual unemployability.  These issues 
have not, however, been addressed by the RO.  Hence, they are 
referred to that agency for appropriate action.  

As a permanent and total disability evaluation for pension 
purposes was granted in a March 2003 rating decision that 
issue is no longer for appellate consideration.  


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, asthma is 
as likely as not related to his active duty service.


CONCLUSION OF LAW

Asthma was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.303, 3.159, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in December 2002, that VA would obtain all 
relevant evidence in the custody of VA or any other 
identified Federal agency.  He was also advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was advised of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), in the 
December 2002 supplemental statement of the case.  The duty 
to notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims files.  The 
claimant was notified of the need for a VA examination, and 
several were accorded him.  The veteran was asked to advise 
VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).


Factual Background

The veteran's service medical records do not show complaints, 
findings, treatment or diagnoses associated with asthma.  A 
November 1991 medical history report indicates that the 
veteran did not experience asthma or shortness of breath.  
Clinical evaluation revealed normal lungs, and a respiratory 
disorder was not diagnosed.  

VA treatment records, dating from February 1993 to May 1996, 
show no relevant complaints, findings, treatment or 
diagnoses.

A May 1996 VA general medical examination report shows that 
the veteran gave a history of being "short-winded," 
wheezing and coughing up phlegm since his service in Kuwait.  
Physical examination led to a diagnosis of probable asthma.

The veteran submitted statements signed in December 1996 from 
himself, his mother and girlfriend.  His mother's statement 
had no pertinent information regarding his claimed 
respiratory disability.  His girlfriend stated that she had 
observed that he was always short of breath.  

VA treatment records, dating from May 1996 to October 1997, 
show that the veteran was treated primarily for psychiatric 
complaints.  A March 1997 treatment record notes that the 
veteran continued to complain of shortness of breath.

A January 1997 VA general medical examination report notes 
that the veteran's claims files were unavailable.  The 
examiner did indicate that earlier pulmonary function tests 
were normal.  The veteran complained of shortness of breath.  
Examination of his respiratory system was normal.  There were 
no pertinent diagnoses.

During a February 1998 personal hearing, the veteran 
testified that he began to experience shortness of breath 
while stationed in Saudi Arabia.  He believed he had been 
exposed to harmful gases and could not breathe very well the 
whole time he was stationed there.  He was unsure whether or 
not he sought treatment for his respiratory problems, but 
stated that he did not complain about it prior to discharge.  
He first sought treatment for his shortness of breath two 
years after his discharge.  He had never had asthma prior to 
his service.  The veteran's mother testified that she was 
aware of most of his physical problems.  His girlfriend 
testified that she knew him prior to his service and that he 
had not had any physical problems at that time.  When he 
returned from the Gulf, she thought he looked thinner and 
unhealthy.  

Joseph E. Thorpe, M.D., in a November 1998 letter, indicates 
that he saw the veteran in September and October 1998 for 
complaints of shortness of breath.  He noted that the veteran 
had served in the Persian Gulf.  Although pulmonary function 
testing was completely normal, physical examination revealed 
expiratory wheezing.  Dr. Thorpe diagnosed probable asthma or 
a reactive airway disease syndrome that would be seen with 
overseas exposure.

In a statement dated in April 1999, the veteran's girlfriend 
again stated that she had known him before and since his 
service in the Persian Gulf.  She felt that he had difficulty 
breathing with wheezing and shortness of breath.  The 
veteran's parents, in an undated statement, indicate that he 
was healthy when he went to the Gulf and that his health had 
continued to decline since his return from service.  

During a May 1999 Central Office hearing before the 
undersigned Veterans Law Judge, the veteran denied any 
knowledge of having been exposed to any gases or chemicals 
during his Persian Gulf service.  He testified that he was 
exposed to the smoke from oil fires near Kuwait.  He felt he 
had been "winded" since his return from the Gulf and 
reported that his private physician believed his asthma was 
related to his service in the Gulf.  

An undated VA respiratory examination, presumably conducted 
in January 2001, notes the veteran's history of exposure to 
burning oil wells in Kuwait and subsequent shortness of 
breath with wheezing.  The examiner also noted that the 
veteran was currently using two inhalers fro his respiratory 
problems.  Recent pulmonary function tests, conducted on two 
different occasions in late January 2001, did not demonstrate 
airway obstruction or any significant response to 
bronchodilator treatment.  Although the examiner did not 
indicate whether or not the veteran's claims files had been 
reviewed, he did note Dr. Thorpe's earlier findings.  The 
examiner found that the veteran did not have a clinically 
overt lung disorder.  Notably, however, a reactive airway 
disease could not be ruled out.  While the examiner opined 
that the veteran's wheezing/asthma were related to oil field 
gases and fumes it was also noted that if the appellant had 
asthma it was of the mildest type.  The examiner he could not 
offer a satisfactory explanation for the veteran's complaints 
of shortness of breath.  The examiner guessed that shortness 
of breath and wheezing were related to reactive airway 
disease, and when not associated with wheezing the shortness 
of breath was due to an anxiety disorder.  

Analysis

The veteran alleges that he has a respiratory disorder as a 
result of his service in the Persian Gulf.  He believes that 
he might be eligible to service connection for his 
respiratory disorder under the provisions of 38 C.F.R. 
§ 3.317.  

Service connection for disabilities due to undiagnosed 
illnesses is granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118; Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107- 103, 115 Stat. 976 
(2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  The Board will analyze the 
veteran's Persian Gulf War undiagnosed illness claim under 
the revised criteria.

To the extent that his complaints have been identified as 
either asthma or respiratory airways disease syndrome, the 
Board notes that the provisions of 38 C.F.R. § 3.317 do not 
apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

A disorder may be directly service connected if the evidence 
of record, regardless of its date, shows that the claimant 
had a chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Considering all the evidence of record, the Board finds that, 
resolving doubt in the veteran's favor, the evidence supports 
entitlement to service connection for asthma on a direct 
basis.  Although it is unclear whether all of the veteran's 
shortness of breath is attributable to his asthma, all the 
submitted medical opinions express an acceptance that he 
currently has at least mild asthma and that it was as likely 
as not related to his overseas service in the Gulf.  Hence, 
after resolving reasonable doubt in the veteran's favor, 
service connection for asthma is granted.

ORDER

Service connection for asthma is granted.

REMAND

In August 2003 the veteran submitted a December 1997 Social 
Security Administration (SSA) decision granting disability 
benefits for his PTSD.  The medical evidence which the SSA 
decision relied on should be obtained and incorporated into 
the claims files.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(3) (2002).  

The veteran, in correspondence received in April 2003, 
indicated that he received ongoing treatment for his claimed 
disabilities at the VA Medical Center in Cincinnati, Ohio, 
and the East Gate, Ohio, VA Outpatient Clinic.  He requested 
VA secure these treatment records.  There is no evidence of 
record that any attempt was made to obtain ongoing VA 
treatment records.  VA treatment records subsequent to 
January 2003 should be secured.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992); 38 U.S.C.A. § 5103A (West 2002).

Although the veteran was provided a VA general medical 
examination in compliance with the December 1999 Board 
remand, the findings and conclusions regarding the etiology 
of the veteran's joint pain and fatigue require further 
clarification.  Specifically, while the examiner found no 
pathological evidence for the veteran's joint pain or his 
chronic fatigue, he did opine that the joint pain could be 
part of the veteran's service-connected PTSD, however, they 
could be due to poor conditioning caused by lifestyle 
decisions.  The Board is unable to resolve these claims based 
on the medical evidence of record and finds that new general 
medical and psychiatric examinations are required to provide 
a clear picture of the veteran's current joint and fatigue 
disorders.  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Cincinnati, Ohio, and 
the VA Outpatient Clinic, in East Gate, 
Ohio, dated since January 2003.

2.  The RO should request, directly from 
the SSA, complete copies of any of the 
medical records that served as the basis 
for the December 1997 determination 
granting the veteran disability benefits.  
All attempts to fulfill this development 
must be documented in the claims files.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

3.  After the foregoing development has 
been accomplished, the RO should make 
arrangements for the veteran to be 
afforded general medical and psychiatric 
examinations by examiners who have not 
previously examined him, to determine the 
nature and etiology of any chronic joint 
or fatigue disability found to be 
present.  All necessary tests and studies 
should be conducted.  The claims files 
must be made available to and reviewed by 
the physicians prior to the examinations.  

Both examiners must comment on any 
objective evidence of chronic joint or 
fatigue disorders.  The examiners are 
further requested to opine whether any 
joint pain or fatigue is at least as 
likely as not secondary to the veteran's 
service-connected PTSD, whether these 
disorders are manifestations of PTSD, or 
whether they are due to nonservice 
related lifestyle decisions made post 
service.  

The psychiatrist, after carefully 
reviewing the claims folders, should 
render an opinion as to what effect the 
service-connected PTSD has on the 
veteran's social and industrial 
adaptability.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  A Global Assessment of 
Functioning (GAF) score must be provided, 
and the psychiatrist should explain the 
meaning thereof.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

4.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claims of 
entitlement to service connection for 
chronic diarrhea; joint soreness;, and 
chronic fatigue, to include as due to 
undiagnosed illnesses; as well as what 
evaluation is warranted for PTSD from 
April 2, 1996.  If any of the issues 
remain denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  The RO 
must ensure that the veteran has been 
properly notified what evidence is 
necessary to substantiate each claim, 
what portion of that evidence must be 
secured by the veteran, and what portion 
will be secured by VA.  Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



